Exhibit 10.1

AMENDMENT OF

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Amendment")
is made, as of November 1, 2017 (the “Amendment Effective Date”), by and between
Jeanette E. Marbert (“Executive”),  and ILG, Inc. (“Company”), a Delaware
corporation.

WHEREAS, Executive and Company have entered into that certain Amended and
Restated Employment Agreement with an Effective Date of March 24, 2017 (the
“Employment Agreement”);  and

WHEREAS, Executive has assumed a new leadership role within the Company,
requiring the amendment of the Employment Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.



Section 1A of the Employment Agreement shall be deleted in its entirety and the
following language substituted therefor:

1A.EMPLOYMENT.  During the Term (as defined below), the Company shall employ
Executive, and Executive shall be employed, as President and Chief Executive
Officer of the ILG Exchange and Rental Segment.  During Executive’s employment
with the Company, Executive shall do and perform all services and acts necessary
or advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Executive’s position and shall render such services on the terms
set forth herein.  During Executive’s employment with the Company, Executive
shall report directly to the Chief Executive Officer of the Company (the “CEO”).
 Executive shall have such powers and duties with respect to the Company as may
reasonably be assigned to Executive by the CEO, to the extent consistent with
Executive’s position.  Executive agrees to devote all of Executive’s working
time, attention and efforts to the Company and to perform the duties of
Executive’s position in accordance with the Company’s policies as in effect from
time to time.  Executive may (i) serve as a director or member of a committee or
organization involving no actual or potential conflict of interest with the
Company and its Affiliates; (ii) deliver lectures and fulfill speaking
engagements; (iii) engage in charitable and community activities; and
(iv) invest her personal assets in such form or manner that will not violate
this Agreement or require services on the part of Executive in the operation or
affairs of the companies in which those investments are made; provided the
activities described in clauses (i), (ii), (iii) or (iv) do not materially
affect or interfere with the performance of Executive’s duties and obligations
to the Company or conflict with such policies as may be adopted from time to
time by the Board.  Executive’s principal place of employment shall be the
Company’s offices located in Miami, Florida.





-  1  -

--------------------------------------------------------------------------------

 



2.



Where there is a conflict between the terms and conditions of this Amendment and
the terms and conditions of the Employment Agreement, the terms and conditions
of this Amendment control.  All other terms and conditions and definitions of
the Employment Agreement shall remain in full force and effect, unmodified by
this Amendment, and be applied to and made a part of this Amendment.

IN WITNESS WHEREOF, each of the parties has executed this Amendment.

EXECUTIVE

By:

/s/ Jeanette E. Marbert

 

Jeanette E. Marbert

 

 

Date:

 

 

 

ILG, INC.

 

 

By:

/s/ Craig M. Nash

 

Craig M. Nash

 

Chairman, Chief Executive Officer

 

and President

 

 

Date:

March 28, 2018

 

 

 

 

 

-  2  -

 

--------------------------------------------------------------------------------